                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LEODIS RANDLE                                                                      PLAINTIFF

V.                                  4:18-CV-188-BRW-BD

D. MUSIDDIQ, et al.                                                             DEFENDANTS

                                            ORDER

       I have received the Recommended Disposition (“Recommendation”) (Doc. No. 192)

from U.S. Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the timely objections, and a de novo review of the record, I

approve and adopt the Recommendation in all respects.

       Accordingly, Defendants’ motions for summary judgment (Doc. Nos. 176, 177) are

GRANTED. Mr. Randle’s claims should be DISMISSED, with prejudice.

       IT IS SO ORDERED, this 22nd day of May, 2019.



                                                    Billy Roy Wilson_________________
                                                    UNITED STATES DISTRICT JUDGE
